Exhibit 10.1

 

FIRST DATA CORPORATION

1993 DIRECTOR’S STOCK OPTION PLAN

(as amended through May 11, 2005)

 

1. PURPOSE. The purpose of the First Data Corporation 1993 Director’s Stock
Option Plan (the “Plan”) is to advance the interest of First Data Corporation
(the “Company”) and its stockholders by encouraging increased stock ownership by
members of the Board of Directors of the Company (the “Board”) who are not
employees of the Company or any of its subsidiaries, in order to promote
long-term stockholder value through continuing ownership of the Company’s common
stock.

 

2. ADMINISTRATION. The Plan shall be administered by the Compensation and
Benefits Committee of the Board (the “Committee”). The Committee shall have all
the powers vested in it by the terms of the Plan, such powers to include
authority (within the limitations described herein) to prescribe the form of the
agreement embodying awards of nonqualified stock options (“NQOs”) and purchased
stock options (“PSOs”). The Committee shall, subject to the provisions of the
Plan, grant NQOs and PSOs under the Plan and shall have the power to contrue the
Plan, to determine all questions arising thereunder and to adopt and amend such
rules and regulations for the administration of the Plan as it may deem
desirable. Any decisions of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive. The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their number or the Secretary or any other officer of the
Company to execute and deliver documents on behalf of the Committee. No member
of the Committee shall be liable for anything done or omitted to be done by him
or by any other member of the Committee in connection with the Plan, except for
his own willful misconduct or as expressly provided by statute.

 

3. PARTICIPATION. Each member of the Board who is not an employee of the
Company, any of its subsidiaries or any of its affiliates (“Non-Employee
Director”) shall be eligible to receive NQOs and PSOs in accordance with
Paragraphs 5 and 6 below. As used herein, the term “subsidiary” means any
corporation or other trade or business at least 50% of whose outstanding voting
stock is owned, directly or indirectly, by the Company. As used herein, the term
“affiliate” means any person who owns, directly or indirectly, at least 10% of
the outstanding voting stock of the Company.

 

4. AWARDS UNDER THE PLAN.

 

(a) TYPE OF AWARDS. Awards under the Plan shall include only NQOs and PSOs,
which are, in both instances, rights to purchase shares of common stock of the
Company having a par value of $.01 per share (the “common stock”) which are
awarded or sold, respectively, to participants. All NQOs and PSOs are subject to
terms, conditions and restrictions specified in Paragraphs 5 and 6 below.

 

(b) MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED. Subject to adjustment as
provided in Paragraph 7 below, 2,500,000 shares of common stock shall be
available for awards under this Plan, reduced by the sum of the aggregate number
of shares of common stock which become subject to outstanding NQOs and PSOs. To
the extent that shares of common stock subject to an outstanding NQO or PSO are
not issued or delivered by reason of the expiration, termination, cancellation
or forfeiture of such NQO or PSO, then such shares of common stock shall again
be available for awards under this Plan.

 

(c) RIGHTS WITH RESPECT TO SHARES. A Non-Employee Director to whom an NQO or PSO
is granted (and any person succeeding to such a Non-Employee Director’s rights
pursuant to the Plan) shall have no rights as a stockholder with respect to any
shares of common stock issuable pursuant



--------------------------------------------------------------------------------

to any such NQO or PSO until the date of exercise of such NQO or PSO. Except as
provided in Paragraph 7 below, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date of such exercise.

 

5. NONQUALIFIED STOCK OPTIONS. Each NQO granted under the Plan shall be
evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with the Plan and shall comply with the following
terms and conditions:

 

(a) The NQO exercise price shall be the fair market value of the common stock
subject to such NQO on the date the NQO is granted, which shall be equal to the
greater of (i) the average of the high and low transaction prices of a share of
common stock as reported in the New York Stock Exchange Composite Transactions
Tape on the date the NQO is granted (or, if there are no reported transactions
for such date, on the next preceding date for which transactions were reported),
or (ii) the average of the closing prices of a share of common stock on each
trading day within the 30 calendar day period ending on the date of grant as
reported on the New York Stock Exchange Composite Transactions Tape.

 

(b) Each person who becomes a Non-Employee Director shall be granted on the date
such person commences services as a Non-Employee Director (or as soon as
practicable after such date), NQOs for 10,000 shares of common stock (the
“Initial Grant”). On the date of each annual meeting of the stockholders of the
Company (a “Stockholder’s Meeting”) occurring after the Initial Grant (or as
soon as practicable after such date), each such person who is a Non-Employee
Director immediately after such meeting shall be granted NQOs for 4,000 shares
of common stock. Notwithstanding the foregoing, (i) each person who was eligible
to receive NQOs under this Plan in 1993 shall be granted NQOs for 14,000 shares
of common stock on the date of the third and seventh Stockholders’ Meetings
following the Initial Grant (or as soon as practicable after such date),
provided such person is a Non-Employee Director immediately after such meetings
and (ii) each person who became or becomes eligible to receive NQOs under this
Plan after 1993 shall be granted NQOs for 14,000 shares of common stock on the
date of the fourth annual Stockholder’s Meeting following the Initial Grant (or
as soon as practicable after such date) and on the date of the Stockholder’s
Meeting occurring every third year after such fourth Stockholder’s Meeting (or
as soon as practicable after each such date), provided such person is a
Non-Employee Director immediately after each such meeting. The grants of NQOs
for 14,000 shares of common stock shall be in lieu of the grants for 4,000
shares which would otherwise be made at the same time. Each Non-Employee
Director who at the request of the Company is appointed to serve on the
governing board of an entity in which the Company has a significant ownership or
business interest shall be granted NQOs for 2,000 shares of common stock on the
date of approval of such appointment by the Committee (or as soon as practicable
after such date). As long as such Non-Employee Director continues to serve, at
the request of the Company, on the governing board of such an entity, such
Non-Employee Director shall be granted NQOs for 2,000 shares of common stock on
the date of each annual anniversary of such appointment (or as soon as
practicable after such date).

 

(c) Except for transfers by the Non-Employee Director to certain family members
as determined by the Committee, the NQO shall not be transferable by the
optionee other than by will or the laws of descent and distribution, and shall
be exercisable during a Non-Employee Director’s lifetime only by the
Non-Employee Director; and

 

(d) The NQO shall not be exercisable:

 

(i) after the expiration of ten years from the date it is granted, and may be
exercised during such period as follows: for a NQO granted prior to March 7,
2001, one-fourth (25%) of the



--------------------------------------------------------------------------------

total number of shares of common stock covered by the NQO shall become
exercisable each year beginning with the first anniversary of the date it is
granted, except as provided in Subparagraph (d)(iii)(B) in the event of the
death of the Non-Employee Director; and for a NQO granted on or after March 7,
2001, 100% of the total number of shares of common stock covered by the NQO
shall become exercisable on the date it is granted;

 

(ii) unless payment in full is made for the shares of common stock being
acquired thereunder at the time of exercise, which payment shall be made

 

(A) in United States dollars by cash or check, or

 

(B) in lieu thereof, by tendering to the Company shares of common stock owned by
the person exercising the NQO and having a fair market value equal to the cash
exercise price applicable to such NQO, such fair market value to be equal to the
greater of (1) the average of the high and low transaction prices of a share of
common stock as reported in the New York Stock Exchange Composite Transactions
Tape on the date the NQO is granted (or, if there are no reported transactions
for such date, on the next preceding date for which transactions were reported),
or (2) the average of the closing prices of a share of common stock on each
trading day in the 30 calendar day period ending on the date of exercise as
reported on the New York Stock Exchange Composite Transactions Tape; or

 

(C) by a combination of United States dollars and shares of common stock as
aforesaid; and

 

(iii) unless the person exercising the NQO at all times during the period
beginning with the date of grant of the NQO and ending on the date of such
exercise, has been a Non-Employee Director, or otherwise has performed services
for the Company or any of its subsidiaries or affiliates (as defined in
Paragraph 3), except that:

 

(A) if such person shall cease to be a Non-Employee Director or cease to perform
such services for reasons other than death, disability or Retirement while
holding a NQO that has not expired and has not been fully exercised, unless
otherwise determined by the Committee, such person may exercise the NQO with
respect to any shares of common stock as to which such person could have
exercised the NQO on the date such person ceased to be a Non-Employee Director
or ceased to perform such services, or with respect to a greater number of
shares as determined by the Committee, as follows: for a NQO granted prior to
March 7, 2001, at any time within 120 days of the date the person ceased to be
such a Non-Employee Director or ceased to perform such services (but in no event
after the NQO has expired under the provisions of Subparagraph 5(d)(i) above);
and for a NQO granted on or after March 7, 2001, at any time before the NQO
expires in accordance with the provisions of Subparagraph 5(d)(i) above; or

 

(B) if a Non-Employee Director to whom a NQO has been granted shall die while
holding a NQO that has not expired and has not been fully exercised, such
person’s executors, administrators, heirs or distributees, as the case may be,
may exercise the NQO with respect to the total number of shares covered by the
NQO, as follows: for a NQO granted prior to March 7, 2001, at any time within
one year after the date of such death (but in no event after the NQO has expired
under the provisions of Subparagraph



--------------------------------------------------------------------------------

5(d)(i) above); and for a NQO granted on or after March 7, 2001, at any time
before the NQO expires in accordance with the provisions of Subparagraph 5(d)(i)
above; or

 

(C) if a Non-Employee Director to whom a NQO has been granted shall become
disabled (as determined by the Committee) while holding a NQO that has not
expired and has not been fully exercised, such person may exercise the NQO with
respect to any shares of common stock as to which such person could have
exercised the NQO on the date of the onset of disability or which become
exercisable within the three year period after the date of the onset of
disability, or with respect to a greater number of shares as determined by the
Committee, as follows: for a NQO granted prior to March 7, 2001, at any time
within three years after the date of the onset of such disability (but in no
event after the NQO has expired under the provisions of Subparagraph 5(d)(i)
above); and for a NQO granted on or after March 7, 2001, at any time before the
NQO expires in accordance with the provisions of Subparagraph 5(d)(i) above; or

 

(D) if a Non-Employee Director to whom a NQO has been granted shall terminate
service as a Non-Employee Director due to Retirement, which for purposes of this
subparagraph (d)(iii)(D) shall mean after at least 60 months of continuous
service on the Board and on or after the date the Non-Employee Director attains
age 60, and while holding a NQO that has not expired and has not been fully
exercised, such person may exercise the NQO with respect to any shares of common
stock as to which such person could have exercised the NQO on the date of such
Retirement, or with respect to a greater number of shares as determined by the
Committee, as follows: for a NQO granted prior to March 7, 2001, at any time
within 120 days of the date of termination due to Retirement (but in no event
after the NQO has expired under the provisions of Subparagraph 5(d)(i) above);
and for a NQO granted on or after March 7, 2001, at any time before the NQO
expires in accordance with the provisions of Subparagraph 5(d)(i) above.

 

6. PURCHASED STOCK OPTIONS. Each PSO purchased under the Plan shall be evidenced
by an agreement in such form as the Committee shall prescribe from time to time
in accordance with the Plan. Except as set forth below, PSOs shall be governed
by the terms and conditions governing NQOs;

 

(a) The PSO exercise price shall be an amount equal to the fair market value of
the shares of common stock subject to such PSO on the date such PSO is purchased
as described in Subparagraph 6(d) below, which shall be equal to the greater of
(i) the average of the high and low transaction prices of a share of common
stock as reported in the New York Stock Exchange Composite Transactions Tape on
the date the PSO is purchased (or, if there are no reported transactions for
such date, on the next preceding date for which transactions were reported), or
(ii) the average of the closing prices of a share of common stock on each
trading day in the 30 calendar day period ending on the date of such purchase as
reported on the New York Stock Exchange Composite Transactions Tape;

 

(b) The PSO purchase price shall be an amount equal to twenty-five (25%) percent
of the PSO exercise price;

 

(c) Each calendar year, each person who is a Non-Employee Director shall be
entitled to purchase PSOs entitling such Non-Employee Director to purchase a
maximum number of shares of common stock equal to the nearest whole number
determined by a fraction, the numerator of which is equal to the dollar value of
the annual retainer to which such Non-Employee Director would be entitled during
such year and the denominator of which is equal to the PSO purchase price.



--------------------------------------------------------------------------------

(d) Each Non-Employee Director who desires to purchase PSOs shall make an
election, prior to a date set by the Committee which shall be prior to the
beginning of a year to forgo part or all of his annual retainer for such year in
exchange for PSOs. If no election is made, the election in place for the
preceding year shall be deemed to continue in effect. The Board of Directors or
the Committee or the delegate of either shall approve the PSO purchase and the
date of purchase shall be the date of such approval.

 

(e) If a PSO is purchased prior to March 7, 2001, the PSO shall not be
exercisable after the expiration of five years from the date it first become
exercisable, and may be exercised during such period as follows: one-third (33
1/3%) of the total number of shares of common stock covered by the PSO shall
become exercisable each year beginning with the first anniversary of the date it
is purchased, as described in Subparagraph 6(c), except as provided in
Subparagraph 6(f)(ii) in the event of the death of the Non-Employee Director. If
a PSO is purchased on or after March 7, 2001, the PSO shall not be exercisable
after the expiration of ten years from the date it first becomes exercisable,
and may be exercised during such period as follows: 100% of the total number of
shares of common stock covered by the PSO shall become exercisable on the date
it is purchased, as described in Subparagraph 6(c);

 

(f) The PSO shall not be exercisable unless the person exercising the PSO at all
times during the period beginning with the date of purchase of the PSO and
ending on the date of such exercise, has been a Non-Employee Director, or
otherwise has performed services for the Company or any of its subsidiaries or
affiliates (as defined in paragraph 3), except that:

 

(i) if such person shall cease to be a Non-Employee Director or cease to perform
such services for reasons other than death, disability or Retirement while
holding a PSO that has not expired and has not been fully exercised, unless
otherwise determined by the Committee, such person may exercise the PSO with
respect to any shares of common stock as to which such person could have
exercised the PSO on the date such person ceased to be a Non-Employee Director
or ceased to perform such services, or with respect to a greater number of
shares as determined by the Committee, as follows: for a PSO granted prior to
March 7, 2001, at any time within 120 days of the date the person ceased to be
such a Non-Employee Director or ceased to perform such services (but in no event
after the PSO has expired under the provisions of Subparagraph 6(e) above); and
for a PSO granted on or after March 7, 2001, at any time before the PSO expires
in accordance with the provisions of Subparagraph 6(e) above; and, solely with
respect to a PSO granted prior to March 7, 2001:

 

(A) in the event that the PSO exercise price is less than the fair market value
of the shares of common stock at the time such person ceases to be a
Non-Employee Director, such person shall be entitled to receive the PSO purchase
price plus simple interest credited at the 10 year U.S. Government Treasury Bond
Rate from the PSO purchase date to the date such person ceases to be a
Non-Employee Director for all shares of common stock for which the PSO is not
then exercisable; and

 

(B) in the event that the PSO exercise price is greater than the fair market
value of the shares of common stock at the time such person ceases to be a
Non-Employee Director, the PSO that is not then exercisable shall lapse and such
person shall not be entitled to a return of the PSO purchase price with respect
to shares of common stock for which the PSO is not then exercisable; or

 

(ii) if a Non-Employee Director to whom a PSO has been granted shall die while
holding a PSO that has not expired and has not been fully exercised, such
person’s executors,



--------------------------------------------------------------------------------

administrators, heirs or distributees, as the case may be, may exercise the PSO
with respect to the total number of shares covered by the PSO, as follows: for a
PSO granted prior to March 7, 2001, at any time within one year after the date
of such death (but in no event after the PSO has expired under the provisions of
Subparagraph 6(e) above); and for a PSO granted on or after March 7, 2001, at
any time before the PSO expires in accordance with the provisions of
Subparagraph 6(e) above; or:

 

(iii) if a Non-Employee Director to whom a PSO has been granted shall become
disabled (as determined by the Committee) while holding a PSO that has not
expired and has not been fully exercised, such person may exercise the PSO with
respect to any shares of common stock as to which such person could have
exercised the PSO on the date of the onset of disability or which become
exercisable within the three year period after the date of the onset of
disability, or with respect to a greater number of shares as determined by the
Committee, as follows: for a PSO granted prior to March 7, 2001, at any time
within three years after the date of the onset of such disability (but in no
event after the PSO has expired under the provisions of Subparagraph 6(e)
above); and for a PSO granted on or after March 7, 2001, at any time before the
PSO expires in accordance with the provisions of Subparagraph 6(e) above; or

 

(iv) if a Non-Employee Director to whom a PSO has been granted shall terminate
service as a Non-Employee Director due to Retirement, which for purposes of this
Subparagraph (f)(iv) shall mean after at least 60 months of continuous service
on the Board and on or after the date the Non-Employee Director attains age 60,
and while holding a PSO that has not expired and has not been fully exercised,
such person may exercise the PSO with respect to any shares of common stock as
to which such person could have exercised the PSO on the date of such
Retirement, or with respect to a greater number of shares as determined by the
Committee, as follows: for a PSO granted prior to March 7, 2001, at any time
within 120 days of the date of termination due to Retirement (but in no event
after the PSO has expired under the provisions of Subparagraph 6(e) above); and
for a PSO granted on or after March 7, 2001, at any time before the PSO expires
in accordance with the provisions of Subparagraph 6(e) above.

 

7. DILUTION AND OTHER ADJUSTMENTS. In the event of any stock split, stock
dividend, split-up, spin-off, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares, a sale by the Company of all
or part of its assets, any distribution to stockholders, other than a regular
cash dividend, or other similar change in capitalization or change in the common
stock, the number and kind of shares or other securities that may be issued
under the Plan pursuant to Subparagraphs 4(b) and 5(b) above, and the number and
kind of shares or other securities subject to, and the exercise price per share
under, all outstanding NQOs or PSOs shall be appropriately adjusted by the
Committee; such adjustment in outstanding NQOs and PSOs shall be made without
change in the total NQO and PSO exercise price applicable to the unexercised
portion of such NQOs and PSOs and with an adjustment in the NQO and PSO exercise
price per share, and such adjustment shall be conclusive and binding for all
purposes of the Plan.

 

8. MISCELLANEOUS PROVISIONS.

 

(a) Except as expressly provided for in the Plan, no Non-Employee Director or
other person shall have any claim or right to be granted an NQO or PSO under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any Non-Employee Director any right to be retained in the service of the
Company.



--------------------------------------------------------------------------------

(b) Except for transfers by the Non-Employee Director to certain family members
as determined by the Committee, a participant’s rights and interest under the
Plan may not be assigned or transferred, hypothecated or encumbered in whole or
in part either directly or by operation of law or otherwise (except in the event
of a participant’s death, by will or the laws of descent or distribution),
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner, and no such right or
interest of any participant in the Plan shall be subject to any obligation or
liability of such participant.

 

(c) No shares of common stock shall be issued hereunder unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign securities, securities exchange and
other applicable laws and requirements.

 

(d) It shall be a condition to the obligation of the Company to issue shares of
common stock upon exercise of an NQO or PSO, that the participant (or other
beneficiary or person entitled to act under Subparagraph 5(d)(iii)(B) or 6(f)
above) pay to the Company, upon its demand, such amount as may be requested by
the Company for the purpose of satisfying any liability to withhold federal,
state, local or foreign income or other taxes. If the amount requested is not
paid, the Company may refuse to issue such shares.

 

(e) The expense of the Plan shall be borne by the Company.

 

(f) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the issuance of shares upon exercise of NQOs or PSOs under the Plan, and
rights to the issuance of shares upon exercise of NQOs or PSOs shall be
subordinate to the claims of the Company’s general creditors.

 

(g) By accepting any NQO or PSO or other benefit under the Plan, each
participant and each person claiming under or through him shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under the Plan by the Company or the Board.

 

(h) The masculine pronoun means the feminine and the singular means the plural
in the Plan, wherever appropriate.

 

(i) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding NQOs or PSOs hereunder or any shares of
common stock issued pursuant hereto as may be required by Section 13 or 15(d) of
the securities Exchange Act of 1934, as amended, or any other applicable
statute, rule or regulation.

 

(j) Notwithstanding any other provision in this Plan to the contrary and subject
to Paragraph 7 of this Plan, neither the Committee nor the Board shall, without
stockholder approval, amend the terms of any outstanding NQO or PSO in order to
reduce the exercise price of such NQO or PSO.

 

9. AMENDMENT OR DISCONTINUANCE. The Plan may be amended at any time and from
time to time by the Board as the Board shall deem advisable. No amendment of the
Plan shall materially and adversely affect any right of any participant with
respect to any NQO or PSO theretofore granted without such participant’s written
consent.

 

10. TERMINATION. The Plan shall terminate upon the earlier of the following
dates or events to occur: (a) upon the adoption of a resolution of the Board
terminating the Plan; or (b) ten years from the date the Plan is approved and
adopted by shareholders of the Company in accordance with Paragraph 11



--------------------------------------------------------------------------------

below. No termination of the Plan shall materially and adversely affect any of
the rights and obligations of any person, without his consent, under any NQO or
PSO theretofore granted under the Plan.

 

11. STOCKHOLDER APPROVAL AND ADOPTION. The Plan shall be submitted to the
stockholders of the Company for their approval and adoption on or before the
2001 Stockholder’s Meeting. The effective date set forth herein and any awards
granted hereunder shall be subject to such stockholder approval. The
stockholders shall be deemed to have approved and adopted the Plan only if it is
approved and adopted at a meeting of the stockholders duly held on or before
that date (or any adjournment of said meeting occurring subsequent to such date)
by vote taken in the manner required by the laws of the State of Delaware. In
the event that the Plan is not approved by the stockholders of the Company, the
Plan and any awards hereunder shall be void and of no force or effect.